Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner called Applicant and told him that Examiner has been working on his Continuation case filed on 01/10/2020. Examiner explained to the Applicant that the independent claims 1, 8 & 15 have few non-clarity issues that may fall potentially under 112b rejections. Examiner explained what needs to be done to overcome these issues and then Examiner further told the Applicant if the Applicant rewrites Claims 1, 8 & 15 to overcome any potential 112b issues as discussed and incorporate limitations of claims 4-6 to all the independent claims and as well as files an eTD for overcoming potential Double Patenting issues with the parent case for which a patent has been issued (US10567362), the case may be placed in allowable condition. The Applicant agreed to the amendment suggestion and authorized Examiner over phone to do the amendment as suggested by the Examiner but expressed the inability to file an eTD now. But the Applicant re-emphasized that he is authorizing over phone the amendment recommended by Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 7-10, 14-17 & 21 of instant Application US 16/739,346 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10  of US patent  US 105,67362. Although the conflicting claims are not identical, they are 
The table below shows the comparison of claims of the instant application with that of the US patent US 105,67362..
Claim No.
Limitations of Instant Application       US16/739346.
Limitations of the US patent US105,67362.
Claim No.
1 
1. (Amended) A method for provisioning a device with an embedded secret comprising: providing a first embedded key register in the device; providing a second embedded key register in the device; providing a pair of keyed hash functions in the device; permanently writing a first value into the first embedded key register of the device to create an embedded secret; and creating an external reference code by hashing an external reference code using one of a pair of keyed hash functions, wherein the keyed hash function is keyed using the embedded secret and creating the external reference code comprises transferring the contents of the first embedded key register to the second embedded key register of the device when the device powers-up and providing the contents of the second embedded key register as a key to the one of the keyed hash functions [[.]] and  providing an output by hashing a message input using the contents of the second embedded key register as the key to the one of the keyed hash functions, wherein the message input is received from an external source.  
The method further comprises:
 receiving a reference code input value; and comparing the received reference code input value to a calculated reference; and conditioning the availability of the internal output based on the comparison of the received reference code input value to the calculated internal reference.  



1. A method for provisioning a device with an embedded secret comprising: providing a first embedded key hardware register in the device; providing a second embedded key hardware register in the device; providing a pair of keyed hash functions in the device; permanently writing a known value into the first embedded key hardware register in the device to create an embedded secret; receiving a first external reference code from a source external to the device; and creating a second external reference code by hashing the received first external reference code using one of the keyed hash functions, wherein the keyed hash function is keyed using the embedded secret created by the permanent writing of the known value into the first embedded key hardware register wherein creating the second external reference code includes at device power-up, transferring the contents of the first embedded key register to the second embedded key register, where the contents of the second embedded key register are provided as a key to the one of the keyed hash functions, and wherein at device power-up, the contents of the second embedded key register are updated with a value derived from the known value permanently written in the first embedded key register; and providing an internal MAC output by hashing a message input using the contents of the second embedded key register as the key to one of the keyed hash functions.
2. The method of claim 1, wherein the derived value is derived by hashing an external message input using the known value as the key to a hash function.
 3. The method of claim 1, further comprising: receiving an external reference code input value; and comparing the received external reference code input value to a calculated internal reference. 
    4. The method of claim 3, further comprising conditioning the availability of the internal MAC output based on the comparison of the received external reference code input value to the calculated internal reference. 
    5. The method of claim 4, wherein the internal MAC output is made available outside the device only when the received external reference code input value matches the calculated internal reference. 

1 
8
8. (Amended)  A system for provisioning a device with an embedded secret comprising: a processor; first and second embedded key registers; and the device is adapted to: permanently write a first value into the first embedded key register of the device to create an embedded secret; and create an external reference code by hashing an external reference code using one of a pair of keyed hash functions, wherein the keyed hash function is keyed using the embedded secret and creating the external reference code comprises transferring the contents of the first embedded key register to the second embedded key register of the device when the device powers-up and providing the contents of the second embedded key register as a key to the one of the keyed hash functions [[.]] and providing an output by hashing a message input using the contents of the second embedded key register as the key to the one of the keyed hash functions, wherein the message input is received from an external source.  
The system further comprises:
 receiving a reference code input value; and comparing the received reference code input value to a calculated reference; and conditioning the availability of the internal output based on the comparison of the received reference code input value to the calculated internal reference.  

   6. A system for provisioning a device with an embedded secret comprising: a processor; a secure execution controller; first and second embedded key hardware registers in the device; and at least one non-transitory computer-readable storage medium storing computer instructions translatable by the processor to perform: providing a pair of keyed hash functions in the device; receiving a first external reference code from a source external to the device; permanently writing a known value into the first embedded key hardware register in the device to create an embedded secret; and creating a second external reference code by hashing the received first external reference code using one of the keyed hash functions, wherein the keyed hash function is keyed using the embedded secret created by the permanent writing of the known value into the first embedded key hardware register wherein creating the second external reference code includes at device power-up, transferring the contents of the first embedded key register to the second embedded key register where the contents of the second embedded key register are provided as a key to the one of the keyed hash functions, and wherein at device power-up, the contents of the second embedded key register are updated with a value derived from the known value permanently written in the first embedded key register; and providing an internal MAC output by hashing a message input using the contents of the second embedded key register as the key to one of the keyed hash functions.
 7. The system of claim 6, wherein the derived value is derived by hashing an external message input using the known value as the key to a hash function. 
    8. The system of claim 6, wherein the instructions translatable by the processor further comprise: receiving an external reference code input value; and comparing the received external reference code input value to a calculated internal reference. 
    9. The system of claim 8, wherein the instructions translatable by the processor further comprise conditioning the availability of the internal MAC output based on the comparison of the received external reference code input value to the calculated internal reference. 
    10. The system of claim 9, wherein the internal MAC output is made available outside the device only when the received external reference code input
6
15
15. (Amended)  A non-transitory computer readable medium comprising instructions for provisioning a device with an embedded secret by: permanently write a first value into a first embedded key register of the device to create an embedded secret; and create an external reference code by hashing an external reference code using one of a pair of keyed hash functions, wherein the keyed hash function is keyed using the embedded secret and creating the external reference code comprises transferring the contents of the first embedded key register to a second embedded key register of the device when the device powers-up and providing the contents of the second embedded key register as a key to the one of the keyed hash functions [[.]] and  providing an output by hashing a message input using the contents of the second embedded key register as the key to the one of the keyed hash functions, wherein the message input is received from an external source.  
non-transitory computer readable medium further comprising:
 receiving a reference code input value; and comparing the received reference code input value to a calculated reference; and conditioning the availability of the internal output based on the comparison of the received reference code input value to the calculated internal reference.  

   6. A system for provisioning a device with an embedded secret comprising: a processor; a secure execution controller; first and second embedded key hardware registers in the device; and at least one non-transitory computer-readable storage medium storing computer instructions translatable by the processor to perform: providing a pair of keyed hash functions in the device; receiving a first external reference code from a source external to the device; permanently writing a known value into the first embedded key hardware register in the device to create an embedded secret; and creating a second external reference code by hashing the received first external reference code using one of the keyed hash functions, wherein the keyed hash function is keyed using the embedded secret created by the permanent writing of the known value into the first embedded key hardware register wherein creating the second external reference code includes at device power-up, transferring the contents of the first embedded key register to the second embedded key register where the contents of the second embedded key register are provided as a key to the one of the keyed hash functions, and wherein at device power-up, the contents of the second embedded key register are updated with a value derived from the known value permanently written in the first embedded key register; and providing an internal MAC output by hashing a message input using the contents of the second embedded key register as the key to one of the keyed hash functions.
 7. The system of claim 6, wherein the derived value is derived by hashing an external message input using the known value as the key to a hash function. 
    8. The system of claim 6, wherein the instructions translatable by the processor further comprise: receiving an external reference code input value; and comparing the received external reference code input value to a calculated internal reference. 
    9. The system of claim 8, wherein the instructions translatable by the processor further comprise conditioning the availability of the internal MAC output based on the comparison of the received external reference code input value to the calculated internal reference. 
    10. The system of claim 9, wherein the internal MAC output is made available outside the device only when the received external reference code input
6



EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given over phone by Ariyeh Akmal (Reg. No.51,388) on 5/28/2021. 
Amendments To The Claims:
          The following listing of claims will replace all prior versions and listings of claims in this application.
1. (Amended) A method for provisioning a device with an embedded secret comprising: providing a first embedded key register in the device; providing a second embedded key register in the device; providing a pair of keyed hash functions in the device; permanently writing a first value into the first embedded key register of the device to create an embedded secret; and creating an external reference code by hashing an ; [[.]] and  providing an output by hashing a message input using the contents of the second embedded key register as the key to the one of the keyed hash functions, wherein the message input is received from an external source;  
 receiving a reference code input value; and comparing the received reference code input value to a calculated reference; and conditioning the availability of the internal output based on the comparison of the received reference code input value to the calculated internal reference.  
2. (Original) The method of claim 1, further comprising, after device power-up, updating the contents of the second embedded key register with a second value derived from the first value permanently stored in the first embedded key register.  
3. (Original) The method of claim 2, wherein the second value is derived from an external message input using the known value as a key to a hash function.  



7. (Amended) The method of claim [[6]] 1, wherein the internal output is made available only when the received external reference code input value matches the calculated internal reference.  
8. (Amended)  A system for provisioning a device with an embedded secret comprising: a processor; first and second embedded key registers; and the device is adapted to: permanently write a first value into the first embedded key register of the device to create an embedded secret; and create an external reference code by hashing an ; [[.]] and providing an output by hashing a message input using the contents of the second embedded key register as the key to the one of the keyed hash functions, wherein the message input is received from an external source;  
 receiving a reference code input value; and comparing the received reference code input value to a calculated reference; and conditioning the availability of the internal output based on the comparison of the received reference code input value to the calculated internal reference.  
9. (Original) The system of claim 8, further comprising, after device power-up, updating the contents of the second embedded key register with a second value derived from the first value permanently stored in the first embedded key register.  
10. (Original)  The system of claim 9, wherein the second value is derived from an external message input using the known value as a key to a hash function.  
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Amended) The system of claim [[13]] 8, wherein the internal output is made available only when the received external reference code input value matches the calculated internal reference.  
15. (Amended)  A non-transitory computer readable medium comprising instructions for provisioning a device with an embedded secret by: permanently write a first value into a first embedded key register of the device to create an embedded secret; and create an external reference code by hashing an external reference code using one of a pair of keyed hash functions, wherein the keyed hash function is keyed using the embedded secret and creating the external reference code comprises transferring the contents of the first embedded key register to a second embedded key register of the device when the device powers-up and providing the contents of the second embedded key register as a key to the one of the keyed hash functions; [[.]] and  providing an output by hashing a message input using the contents of the second embedded key register as the key to the one of the keyed hash functions, wherein the message input is received from an external source;
 receiving a reference code input value; and comparing the received reference code input value to a calculated reference; and conditioning the availability of the internal output based on the comparison of the received reference code input value to the calculated internal reference.  
16. (Original) The non-transitory computer readable medium of claim 15, further comprising, after device power-up, updating the contents of the second embedded key register with a second value derived from the first value permanently stored in the first embedded key register.  
17. (Original) The non-transitory computer readable medium of claim 16, wherein the second value is derived from an external message input using the known value as a key to a hash function.  



21. (Amended)  The non-transitory computer readable medium of claim [[20]] 15, wherein the internal output is made available only when the received external reference code input value matches the calculated internal reference.  

	Allowable Subject Matter
Claims 1-3, 7-10, 14-17 & 21 will be allowed if the Applicant files an eTD to overcome the Double Patenting (DP) rejections issued in this office action and the eTD is accepted and approved.
		The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 & 8 & 15, although the prior art of record teaches ( for example, Murase (US20100037068)) providing a first embedded key hardware register in the device; providing a second embedded key hardware register in the device; providing a pair of keyed hash functions in the device; none of the prior art, alone or in combination teaches transferring the contents of the first embedded key register to the second embedded key register of the device when the device powers-up and providing the contents of the second embedded key register as a key to the one of the keyed hash functions and  providing an output by hashing a message input using the contents of the second embedded key register as the key to the one of the keyed hash functions, wherein the message input is received from an external source; receiving a reference code input value; and comparing the received reference code input value to a calculated reference; and conditioning the availability of the internal output based on the comparison of the received reference code input value to the calculated internal reference; in view of other limitations of claims 1, 8 & 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on Monday-Friday-8:00am - 5:00pm (EST).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497